DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action is in response to the papers filed 9/23/2021.
The claims 9-10 and 14-15 have been amended. Claims 1-8 have been cancelled. 
In view of the amendments, the Objection the Drawings have been withdrawn.
In view of the amendments, the Objection to Claims 10 and 15 have been withdrawn.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/8/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  
Response to Arguments
Applicant’s arguments, see Remarks, filed 9/23/2021, with respect to the claims as amended have been fully considered and are persuasive.  
Allowable Subject Matter
Claims 9-17 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim(s) with the allowable feature being: 
Claim 9: “An electrical machine, comprising: a rotor with a plurality of winding slots in which wire windings are arranged; a pair of covering slides associated with each winding slot, wherein each covering slide has a closure wall, and the closure walls of the pairs of covering slides close the winding slots which are associated with them on that a side of the winding slots which faces radially outward, and mutually facing longitudinal ends of the closure walls of a same pair of covering slides overlap in an assembled state such that the closure walls of the same pair of covering slides overlap only in sections and a gap is formed between surfaces of the closure walls of the same pair that face radially outward.”

Therefore claims 9-17 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tavakoli et al. (US 2021/0159751) teaches a cage for a wound rotor having respective end rings having rods extending from each end ring parallel to the axis of the end ring to connect to respective rods to form slot wedges.
Turner et al. (US 2010/0079028) teaches a wound core assembly for an electric machine comprising a slot wedge having gaps disposed along the axial direction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231.  The examiner can normally be reached on 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


RASHAD H. JOHNSON
Examiner
Art Unit 2832



/RASHAD H JOHNSON/Examiner, Art Unit 2832